DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Restriction Requirement dated 4/7/21 is hereby withdrawn as the Examiner has found Applicant’s arguments, dated 5/28/21, persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (6,769,511) in view Moenssen (7,117,974).
With respect to Claim 1, Brooks teaches a muffler apparatus (Figure 6) having a movable baffle (134), comprising: a housing (54) including an input pipe (68) into which exhaust gas is flowed from an engine and an output pipe (72) through which the exhaust gas is expelled to atmosphere; a baffle (134) slidable along a longitudinal direction of the housing (54) and dividing an inner space (136/138) of the housing (54); a baffle moving device (140) coupled to the movable baffle (134) and configured for selectively moving the movable baffle (134) to a position within a predetermined range along the longitudinal direction of the housing (54); and a controller configured to control the baffle moving device (Col. 6, Lines26-34).  Brooks fails to explicitly teach a controller to which data for determining when the movable baffle is moved is input when the engine is driven, wherein the controller is configured to determine when the movable baffle is moved by use of the input data and configured to control the baffle moving device when the movable baffle is determined to be moved.  Moenssen teaches a similar muffler device (Figure 1) having a movable baffle (24), comprising: a housing (12) including an input pipe (16) and an output pipe (18) associated with an engine; a baffle (24) slidable along a longitudinal direction of the housing (12) and dividing an inner space (13/28) of the housing (12); a baffle moving device (40) coupled to the movable baffle (24) and configured for selectively moving the movable baffle (24) to a position within a predetermined range along the longitudinal direction of the housing (12); and a controller (41) to which data for determining when the movable baffle (24) is moved is input when the engine is driven, wherein the controller (41) is configured to determine when the movable baffle is moved by use of the input data and configured to control the baffle moving device when the movable baffle (24) is determined to be moved (Col. 4, Lines 16-30).  Because Brooks merely describes that the actuator is actuated by “suitable controls to operate the drive mechanism” in order to move the baffle #134, without any details of how the controller works, and Moenssen teaches that “based on feedback from the position sensor 49 and the engine’s operating conditions, the controller commands the actuator 40 to move the partition to the predetermined optical positional;” it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the apparatus of Books, with the apparatus of Moenssen so as to provide a controller that commands the actuator to move the partition to the predetermined optical positional.  
	With respect to Claim 8, Moenssen, when combined, teaches wherein the controller (41) is configured to: determine a target position of the movable baffle (24) when the data including revolutions per minute (rpm) of the engine, a current position of the movable baffle (24), and several other engine parameters are input to the controller (41) and compare the target position with the current position of the movable baffle (24); and operate the baffle moving device when the current position of the movable baffle (24) is different from the target position to move the movable baffle (24) to the target position (Col. 4, Lines 16-30).  Brooks and Moenssen fail to explicitly teach wherein the data/parameters includes a temperature of the exhaust gas, a flow rate of the exhaust gas, and a boost pressure.  However, it would have been an obvious matter of design choice to monitor the engine performance parameters such as a temperature of the exhaust gas, a flow rate of the exhaust gas, and a boost pressure, or any other parameters affecting the acoustical profile or characteristics of the flow through the muffler, as temperature, flow rate and boost pressure are allow parameters that are well known to influence acoustical performance in fluid flow systems such as mufflers, and would have been obvious parameters to consider when tuning a muffler.
	With respect to Claim 9, Brooks teaches a control method of a muffler apparatus (Figure 6) having a movable baffle (134), a housing (54) where an input pipe (68) into which exhaust gas is flowed from an engine and an output pipe (72) through which the exhaust gas is expelled to atmosphere are mounted, the movable baffle (134) which is configured to be slidable along a longitudinal direction of the housing (54) and to divide an inner space (136/138) of the housing, a baffle moving device (140) for moving the movable baffle (134) to a position within a predetermined range along the longitudinal direction of the housing (54), and a controller configured to control the baffle moving device (Col. 6, Lines 26-34). Brooks fails to explicitly teach a controller to which data for determining when the movable baffle is moved is input when the engine is driven, wherein the controller is DB2/ 35436803.114configured to determine when the movable baffle is moved by use of the input data and to control the baffle moving device when the movable baffle is determined to be moved, the control method comprising: receiving, by the controller, the data required for determining when the movable baffle is moved when the engine is started; comparing, by the controller, a current position of the movable baffle with a target position of the movable baffle determined by the input data to determine when the movable baffle is moved; and operating the baffle moving device so that the movable baffle moves to the target position.  Moenssen teaches a similar muffler device (Figure 1) having a movable baffle (24), comprising: a housing (12) including an input pipe (16) and an output pipe (18) associated with an engine; a baffle (24) slidable along a longitudinal direction of the housing (12) and dividing an inner space (13/28) of the housing (12); a baffle moving device (40) coupled to the movable baffle (24) and configured for selectively moving the movable baffle (24) to a position within a predetermined range along the longitudinal direction of the housing (12); and a controller (41) to which data for determining when the movable baffle (24) is moved is input when the engine is driven, wherein the controller (41) is configured to determine when the movable baffle is moved by use of the input data and to control the baffle moving device when the movable baffle (24) is determined to be moved (Col. 4, Lines 16-30), the control method comprising: receiving, by the controller (41), the data (i.e. engine parameters) required for determining when the movable baffle (24) is moved when the engine is started; comparing, by the controller (41), a current position of the movable baffle (24) with a target position of the movable baffle determined by the input data to determine when the movable baffle (24) is moved; and operating the baffle moving device (40) so that the movable baffle (24) moves to the target position (Col. 4, Lines 16-30).  Because Brooks merely describes that the actuator is actuated by “suitable controls to operate the drive mechanism” in order to move the baffle #134, without any details of how the controller works, and Moenssen teaches that “based on feedback from the position sensor 49 and the engine’s operating conditions, the controller commands the actuator 40 to move the partition to the predetermined optical positional;” it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the apparatus of Books, with the apparatus of Moenssen so as to provide a controller that commands the actuator to move the partition to the predetermined optical positional.  
	With respect to Claim 10, Moenssen, when combined, teaches wherein the input data includes revolutions per minute (rpm) of the engine, a current position of the movable baffle (24), and several other engine parameters which are input to the controller (41) and compare the target position with the current position of the movable baffle (24) (Col. 4, Lines 16-30).  Brooks and Moenssen fail to explicitly teach wherein the data/parameters includes a temperature of the exhaust gas, a flow rate of the exhaust gas, and a boost pressure.  However, it would have been an obvious matter of design choice to monitor the engine performance parameters such as a temperature of the exhaust gas, a flow rate of the exhaust gas, and a boost pressure, or any other parameters affecting the acoustical profile or characteristics of the flow through the muffler, as temperature, flow rate and boost pressure are allow parameters that are well known to influence acoustical performance in fluid flow systems such as mufflers, and would have been obvious parameters to consider when tuning a muffler.
	With respect to Claim 13, Moenssen, when combined, teaches wherein it is obvious that determining when the engine is turned off is further included after operating the baffle (24) moving device so that the movable baffle (24) moves to the target position; and DB2/ 35436803.115returning to the receiving of the data when the engine is determined to be driving (by way of several of the engine parameters monitored, including engine speed, acceleration and throttle and pedal positions) in the determining of when the engine is turned off (Col. 4, Lines 16-30).
Claims 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Brooks (6,769,511) in view Moenssen (7,117,974), as applied to claim 9 above, and further in view of Gilbert (2018/0293814).
	With respect to Claim 11, Brooks and Moenssen are relied upon for the reasons and disclosures set forth above.  Brooks and Moenssen fail to teach wherein the target position of the movable baffle is determined by a reinforcement learning algorithm in the comparing.  Gilbert teaches wherein it is known to use artificial intelligence, including a reinforcement learning algorithm ([0008]) in a controller and in conjunction with vehicle sensors/actuators for performing pattern recognition in order to identify environmental changes, allowing the controller to made additional refinement, and when combine, teaches wherein the target position of the movable baffle (of Brooks/Monessen) is determined by a reinforcement learning algorithm in the comparing ([0034]-[0038]).  Because the artificial intelligence program of Gilbert allows a controller to make additional refinements based on environmental data (i.e. humidity, barometric pressure, altitude), and the controller determines a target position of the baffle in Brooks/Moenssen, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the apparatus of Books, with the apparatus of Moenssen so as to provide so as to allow a controller to make additional refinements based on environmental conditions/changes
	With respect to Claim 12, Brooks, Moenssen and Gilbert teach wherein it is obvious that the reinforcement learning algorithm (of Gilbert, when used in the controller of Monessen) sets a position of a partition wall (Brooks, #134; Moenssen, #24) by the revolutions per minute of the engine in which an exhaust sound is minimum and sets a movement amount of the movable baffle high to a direction in which the exhaust sound is minimum, so as to tune the device, as the goal of Brooks and Moenssen is to set the baffle in a position so as to minimize sound, and Moenssen further relies on RPM/engine speed to determine the baffle position (Moenssen Col. 4, Lines 16-30). 

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to muffler having movable baffle and control method of the same are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837